DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on October 5, 2021 and October 13, 2021. Claims 1-10 are pending in the application. Claims 11-20 are withdrawn, and claims 1-10 are being examined herein.
Status of Objections and Rejections
	The objection to the claims are withdrawn in view of Applicant’s amendment.
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites the limitation “a combined thickness of the plurality of electrodes and the transition layer is substantially the same as a thickness of the plurality of electrodes
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-10 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chapples et al. (US 2016/0178565 A1) and further in view of Chen et al. (US 2014/0251834 A1) and further in view of Choi et al. (KR 20080105844 A) (references herein made with respect to English Machine Translation).
Regarding claim 1, Chapples teaches an electrochemical gas sensor (an electrochemical gas sensor 10-1, Fig. 3, para. [0011], [0022]) comprising:
a substrate comprising diffusion holes through the substrate (a substrate 11 comprising capillary holes 17, Fig. 3, para. [0015], [0022]);
a plurality of electrodes printed over the substrate, the plurality of electrodes comprising a sensing electrode, a reference electrode, and a counter electrode disposed in a co-planar arrangement on a first surface of the substrate and covering at least one of the diffusion holes (a gas sensing electrode 12, a reference electrode 13, and a counter electrode 14 disposed in a co- planar arrangement on a first surface of the substrate 11 and covering at least one of the capillary 
Chapples discloses that an electrolyte layer 15 and a humidification layer 15a are disposed over the gas sensing electrode 12, the reference electrode 13, and the counter electrode 14 (Fig. 3, para. [0022]-[0023]). Chapples teaches that the electrodes may comprise platinum and carbon and are mixed with PTFE or Nafion or GEFC-IES, and that differing degrees of hydrophobicity can be achieved based on the composition of the electrodes (Fig. 3, para. [0024]). Chapples teaches that the electrolyte may partially flow into the electrode layers depending on the porosity, physical dimensions, and chemical properties (e.g. the hydrophobicity) of the electrode layers and the properties of the electrolyte (Fig. 3, para. [0022]). Chapples fails to teach a transition layer printed over the plurality of electrodes, the transition layer comprising at least a mixture of a water immiscible liquid and a hydrophilic inert substance.
Chen teaches a gas sensor comprising electrodes (abstract) like that of Chapples. Chen teaches that the electrodes comprise carbon particles 33, platinum particles 34, and an ionomer 36 such as Nafion and are covered by a thin layer of the ionomer 36 such as Nafion that may retain an ionic liquid (Fig. 3, para. [0016]).

Modified Chapples teaches the thin layer of Nafion (water immiscible liquid) covering the electrodes (Chapples, Fig. 3, para. [0022], [0024], Chen, Fig. 3, para. [0016], see modification supra). Modified Chapples teaches that water may wet the upper regions of the electrodes to maximize the three phase interface region and hence maximize electrode activity (Fig. 3, para. [0022]). Modified Chapples fails to teach wherein the transition layer comprises a hydrophilic inert substance.
Choi teaches a gas sensor (abstract) like that of Modified Chapples. Choi teaches a coating film 58 provided on the electrodes 54a, 54b, and 54c, the coating film 58 comprising a mixture of Nafion solution 58a and hygroscopic SiO2 particles 58b, wherein the hygroscopic SiO2 particles 58b absorb water (Fig. 1, pg. 3, lns. 60-61, pg. 4, lns. 1-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the thin layer of Nafion of Modified Chapples with a thin layer of Nafion and SiO2 as taught by Choi in order to yield the predictable result of the upper region of the electrodes absorbing water. MPEP § 2143(I)(B). Therefore, Modified Chapples teaches the thin layer comprising a mixture of Nafion (water immiscible liquid) and SiO2 (hydrophilic inert substance) covering the electrodes (Chapples, Fig. 3, para. [0022], [0024], Chen, Fig. 3, para. [0016], Choi, Fig. 1, pg. 3, lns. 60-61, pg. 4, lns. 1-4, see modifications supra).
2 covering the electrodes, Fig. 3, para. [0023], [0026]; Examiner interprets both the electrolyte layer 15 and the humidification layer 15a together to read on the claimed electrolyte layer), the electrolyte layer in electrolytic contact with the plurality of electrodes (the electrolyte layer 15 and the humidification layer 15a are in electrolytic contact with the electrodes because the electrolyte may partially flow into the electrode layers, and the humidification layer allows the electrode layers to remain hydrated, Fig. 3, para. [0022]-[0023]); and
an encapsulation layer comprising silicone printed over the electrolyte layer (a barrier layer 16 comprising silicone disposed over the humidification layer 15a, Fig. 3, para. [0011], [0023]).
Modified Chapples teaches the thin layer comprising a mixture of Nafion and SiO2 covering the electrodes (Chapples, Fig. 3, para. [0022], [0024], Chen, Fig. 3, para. [0016], Choi, Fig. 1, pg. 3, lns. 60-61, pg. 4, lns. 1-4, see modifications supra). Modified Chapples fails to teach wherein a combined thickness of the plurality of electrodes and the transition layer is substantially the same as a thickness of the plurality of electrodes.
Chen teaches a very thin layer of ionomer 36 with respect to the carbon particles 33 (nominal diameter of about 40 nm) and platinum particles 34 (nominal diameter of about 4 nm) of the electrodes (Fig. 3, para. [0016], Examiner interprets a combined thickness of the electrodes and the thin layer to be substantially the same as a thickness of the electrodes since the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the thin layer comprising Nafion and SiO2 of Modified Chapples such that a combined thickness of the plurality of electrodes and the thin layer is substantially the same as a thickness of the plurality of electrodes because Chen teaches that such relative dimensions are known in the art for gas sensors (Chen, Fig. 3, para. [0016]). Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A). In the instant case, the only difference between the prior art and the instant claim is the relative dimensions of the thicknesses of the electrodes and the thin transition layer, and a device having the claimed relative dimensions would not perform differently than the prior art device as both the prior art and the instantly claimed “transition layer” serves the purpose of introducing electrolyte into the electrodes of the gas sensor.
The Applicant is advised that the limitations “a plurality of electrodes printed over the substrate,” “a transition layer printed over the plurality of electrodes,” “an electrolyte layer... printed over the transition layer,” and “an encapsulation layer... printed over the electrolyte layer” are product-by-process limitations. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The process of 
Regarding claim 2, Modified Chapples teaches wherein the substrate comprises one or more of ceramic, silicon, glass, plastic, or a printed circuit board (the substrate 11 comprises ceramic, Fig. 3, para. [0011]).
Regarding claim 3, Modified Chapples teaches wherein the plurality of electrodes printed over the substrate comprises a slurry printed over the substrate, and wherein the slurry comprises at least a binder and a catalyst (the electrodes disposed on the substrate comprise platinum, carbon, and Nafion, Chapples, Fig. 3, para. [0024], Chen, Fig. 3, para. [0016], see modification supra).
The Applicant is advised that the limitation “the plurality of electrodes printed over the substrate comprises a slurry printed over the substrate” is a product-by-process limitation. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The process of printing a slurry over the substrate does not structurally change the electrochemical gas sensor, so Modified Chapples’ electrochemical gas sensor teaches the structure implied by the printed slurry as claimed.
Regarding claim 4, Modified Chapples teaches wherein the catalyst comprises at least one of platinum, platinum black, a noble metal, carbon black, or graphite, and wherein the binder comprises a perfluorinated ion solution (the electrodes comprise platinum, carbon, and Nafion which is a perfluorinated ion solution, Chapples, Fig. 3, para. [0024], Chen, Fig. 3, para. [0016], see modification supra).
Regarding claim 5, Modified Chapples teaches the electrodes (Chapples, Fig. 3, para. [0024], Chen, Fig. 3, para. [0016], see modification supra). The Applicant is advised that the limitation “the slurry is treated with ultrasonication for a predetermined time-period” is a product-by-process limitation. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The process of treating the slurry with ultrasonication for a predetermined time-period does not structurally change the electrochemical gas sensor, so Modified Chapples’ electrochemical gas sensor teaches the structure implied by the slurry treated with ultrasonication as claimed.
Regarding claim 6, Modified Chapples teaches the electrodes (Chapples, Fig. 3, para. [0024], Chen, Fig. 3, para. [0016], see modification supra). The Applicant is advised that the limitation “the slurry is distilled in a vacuum at a predetermined temperature and at a predetermined pressure” is a product-by-process limitation. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The process of distilling the slurry in a vacuum at a predetermined temperature and at a predetermined pressure does not structurally change the electrochemical gas sensor, so Modified Chapples’ electrochemical gas sensor teaches the structure implied by the slurry distilled in a vacuum at a predetermined temperature and at a predetermined pressure as claimed.
Regarding claim 7, Modified Chapples teaches wherein each of the diffusion holes is characterized by a first diameter, a second diameter opposite to the first diameter, and a depth 
Regarding claim 8, Modified Chapples teaches the second diameter and the depth of each of the capillary holes 17 (Fig. 3, para. [0015], [0022]). Modified Chapples teaches that the second diameter is smaller than the depth (Fig. 3), but Modified Chapples is silent with respect to wherein the second diameter is at most ten percent of the depth. However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. An electrochemical gas sensor device having the claimed relative dimensions of the second diameter and the depth would not perform differently than the electrochemical gas sensor of Modified Chapples, so the claimed electrochemical gas sensor is not patentably distinct from the electrochemical gas sensor of Modified Chapples.
Regarding claim 9, Modified Chapples teaches wherein the water immiscible liquid comprises a perfluorinated ion solution (Nafion, Chapples, Fig. 3, para. [0024], Chen, Fig. 3, para. [0016], see modification supra), and wherein the hydrophilic inert substance comprises silicon dioxide (SiO2, Choi, pg. 4, lns. 3-4, see modification supra).
Regarding claim 10, Modified Chapples teaches wherein the acid solution comprises one or more of sulfuric acid or phosphoric acid (sulfuric acid, para. [0026]), and wherein the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Chen and Choi together are now relied upon for the features of a transition layer printed over the plurality of electrodes, the transition layer comprising at least a mixture of a water immiscible liquid and a hydrophilic inert substance, and wherein a combined thickness of the plurality of electrodes and the transition layer is substantially the same as a thickness of the plurality of electrodes as recited supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/V.T./            Examiner, Art Unit 1794       

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699